986 F.2d 1421
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sylvia HOVATTER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-3707.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1993.

Before BOYCE F. MARTIN, JR., MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Sylvia Hovatter, a social security claimant represented by counsel, appeals a district court judgment affirming the Secretary's denial of social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Hovatter filed her applications for supplemental security income and disability insurance benefits on March 28, 1988, alleging a disability since February 1988, due to a back condition.   She later alleged a disability also due to chest pain, difficulty breathing, stomach problems and difficulty using her arms.   Hovatter was born on May 5, 1931, and has past relevant work experience as a housekeeper and sales clerk.   She last met the disability insured status requirements under the Social Security Act on March 31, 1989.


3
An administrative law judge (ALJ) determined that Hovatter was not disabled because she retained the residual functional capacity (RFC) to perform medium work and her past relevant work as a housekeeper and sales clerk.   The Appeals Council granted Hovatter's request for review and remanded the case to an ALJ for a proper evaluation of her subjective complaints, including pain.   An ALJ carefully evaluated Hovatter's subjective complaints, but nevertheless found that she could perform her past relevant work and was not disabled.


4
Hovatter then sought judicial review of the Secretary's determination.   A magistrate judge concluded that the ALJ did not properly credit Hovatter's treating doctors' opinions and recommended remanding the case to the Secretary for an award of benefits.   The district court did not accept the magistrate judge's recommendation, found the Secretary's decision denying benefits was supported by substantial evidence, and granted summary judgment in favor of the defendant.


5
On appeal, Hovatter raises the same claims which she raised in the district court.   She argues:  (1) the Secretary did not make a proper assessment of her credibility and did not properly credit her treating physicians' opinions, and (2) the Secretary did not properly assess her RFC and "failed to establish that claimant could perform her past relevant work."   Both parties have waived oral argument.


6
Upon review, we conclude that there is substantial evidence to support the Secretary's decision denying disability benefits.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


7
Accordingly, we hereby affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.